                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                )
                                         )
                    Plaintiff,           )                 4:08CR3026-2
                                         )
             v.                          )
                                         )
CEDRIC VON BLUFORD,                      )                    ORDER
                                         )
                    Defendant.           )
                                         )


       The undersigned received a letter from the defendant (filing no. 194) and a 2019
First Step Act Retroactive Sentencing Worksheet (filing no. 193) from the Probation
Office. The Probation Office has determined that the defendant is not eligible for
relief under the First Step Act. Accordingly,

      IT IS ORDERED that:

      (1)    The defendant’s letter (filing no. 194), treated as a motion, is denied.

      (2) The Clerk shall mail a copy of this order to the defendant at his last
known address, as well as to Federal Public Defender David Stickman and Assistant
United States Attorney John Higgins.

      DATED this 26th day of February, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge
